                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ROBERT E. RENZEL TRUST, et al.,                     Case No. 15-cv-01648-HSG
                                   8                    Plaintiffs,                          ORDER TO SHOW CAUSE
                                   9             v.

                                  10     ALFREDO TORRES, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On November 14, 2018, counsel for Plaintiffs and Counter-Defendants Estate of Robert

                                  14   Renzel, Deceased, by and through his successors in interest, Susan Carter and Ann Renzel

                                  15   Sebastian; Robert E. Renzel Trust, by and through its trustees, Susan Carter and Ann Renzel

                                  16   Sebastian; Susan Carter; Ann Renzel Sebastian; and Bascom Avenue Development LLC, a

                                  17   California limited liability company (collectively, “Renzel”), and Defendants, Counter-Claimants,

                                  18   and Cross-Claimants Carmen Torres and Alfredo Torres (“Torres”) (collectively, the “Settling

                                  19   Parties”), filed a joint notice, apprising the Court that the Settling Parties “reached an agreement

                                  20   that will result in the dismissal of all claims between the Settling Parties.” See Dkt. No. 281, at 1–

                                  21   2. The settlement does not include pro se parties, namely Hyang Bae Whang, Seon Geun Whang,

                                  22   and Kyu Chuk Whang (collectively, “Whang”), Uktae Han and Mija Han (collectively, “Han”),

                                  23   Thu Huynh and Ngoc T.B. Tran (collectively, “Huynh”), and Gary Tran. Id.

                                  24          According to the joint notice, the agreement “will result in the dismissal of all claims with

                                  25   the exception of those filed by [pro se parties] Whang and Huynh, who also have pending

                                  26   counterclaims and cross-claims.” Id. The joint notice adds, however, that the pro se parties “have

                                  27   not participated in any pretrial exchanges or communications.” Id. Most importantly, pro se

                                  28   parties Whang and Huynh have not complied with the mandatory pretrial exchanges as required by
                                   1   the Federal Rules of Civil Procedure and this Court’s standing orders.

                                   2          As the Supreme Court has explained, “[t]he authority of a court to dismiss sua sponte for

                                   3   lack of prosecution has generally been considered an ‘inherent power,’ governed not by rule or

                                   4   statute but by the control necessarily vested in courts to manage their own affairs[.]” See Link v.

                                   5   Wabash R. Co., 370 U.S. 626, 630-31 (1962). The Court assumes that under the circumstances the

                                   6   pro se parties do not wish to proceed given the settlement, but needs to confirm as much.

                                   7          Accordingly, Defendants Hyang Bae Whang, Seon Geun Whang, Kyu Chuk Whang, Thu

                                   8   Huynh, and Ngoc T.B. Tran are ordered TO SHOW CAUSE as to why their counterclaims and

                                   9   cross-claims, see Dkt. No. 71, 80, should not be dismissed for failure to prosecute. In the

                                  10   alternative, these parties can confirm that they wish to dismiss the counterclaims and cross-claims.

                                  11   The Court SETS a hearing on the Order to Show Cause for November 29, 2018 at 2:00 p.m.

                                  12   These Defendants, appearing either through new counsel or pro se, must appear at the hearing. In
Northern District of California
 United States District Court




                                  13   the alternative, before November 29, 2018, each party may file a request for voluntary dismissal of

                                  14   the counterclaims and cross-claims, in which case the hearing will be vacated.

                                  15          IT IS SO ORDERED.

                                  16   Dated: 11/19/2018

                                  17                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  18                                                    United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
